DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 37 is objected to because of the following informalities:  
Claim 37 is dependent on itself. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 27, 31, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houvener et al. (US Pub. No. 2012/0139727 A1). 
As per claim 21, Houvener et al. discloses a computing system comprising: a data processing apparatus (mobile computing device, see [0003]); and a memory device storing instructions that when executed by the data processing apparatus cause the computing device to perform operations (see [0117]) comprising: establishing wireless communications with a plurality of sports training apparatuses (wirelessly connect with each other, see [0046]); receiving timing information from the plurality of sports training apparatuses (the sensors within the apparatuses collects and sends data in real-time for tracking, see [0080], [0084] and [0086]); analyzing the timing information to track progress for each of users who have operated with the plurality of sports training apparatuses, respectively (the data provided can be used for statistical analysis and compared with others, see [0088] and [0106]); generating comparative information representative of a progress of one of the users relative to a progress of at least one of the other users; and causing a user interface to present the comparative information (see [0084] – [0087]).  
As per claim 27, Houvener et al. discloses wherein the comparative information includes statistics determined based on the timing information (see [0084] – [0088] and [0106]). 
As per claims 31, 33 and 37, the instant claims are a system in which corresponds to the computing system of claims 21 and 27. Therefore, it is rejected for the reasons set forth above. 

Examiner’s Note
Houvener et al. does not expressly disclose each of the plurality of sports training apparatuses comprises: a plurality of posts; a plurality of bars being supported by the posts, wherein the posts and bars are configured for an object to pass under each of the bars; an array of sensors received in the posts and configured to detect a passage of the object under each of the bars between adjacent posts; a plurality of light strips configured to be selectively illuminated to indicate one of the bars under which the object is to pass; and a controller that controls the light strips, receives signals from the sensors, and generates timing information based on the signals from the sensors, the timing information representative of timing of the passage of the object under each of the bars that corresponds to each of the light strips being illuminated by the controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715